Citation Nr: 1443504	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a detached right retina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1965 and from January 1971 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In February 2009, the Veteran presented testimony relevant to the appeal before a Decision Review Officer (DRO) at a hearing held at the RO. A transcript of the hearing is associated with the record. 

This case was previously before the Board in July 2010 and was remanded for issuance of corrective notice and further evidentiary development.  The matter was thereafter returned to the Board.  In June 2013, the Board remanded the case as the Veteran had appointed an agent as his new representative and his agent had not received a copy of the most recent supplemental statement of the case.  

While the case was on Remand, the Veteran's agent asked that her appointment as the Veteran's representative be revoked.  In a July 2013 statement, the Veteran acknowledged his desire to revoke his power attorney in favor of the agent and to reappoint his prior Veterans Service Organization.  The Veterans of Foreign Wars has since submitted written statements on behalf of the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Veteran requested a hearing before a Member of the Board sitting at a local VA office.  In March 2014, he wrote: "I wish to maintain my request for a face to face hearing."  Accordingly, he was scheduled for a July 2014 hearing before the undersigned at the Waco RO.  Prior to the hearing, the Veteran contacted his representative in June 2014 requesting to cancel his hearing.  Nevertheless, in August 2014, the Veteran contacted VA requesting that a hearing be scheduled.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2013). The case is therefore remanded to the Waco RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative. 

The Veteran has a right to provide hearing testimony on appeal. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2013).

 Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the Roanoke RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



